          Case 5:10-cr-00335-EGS Document 239 Filed 10/29/18 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                                      CRIMINAL

               v.                                                 10-335-1

                                                           NO.   JQ:3)5-CR
                                                                  1111


   PROHIBITION ON POSSESSION OF FIREARM(S) AGREEMENT AND ORDER

                The District Court, as a condition of your release pending judicial proceedings, has
ordered that you refrain from possessing a firearm. This condition expressly prohibits you from
carrying a firearm or possessing a firearm inside your residence, place of temporary occupancy or
vehicle. If you own or possess a firearm(s), you must lawfully transfer or sell the firearm(s) in
accordance with the procedure outline below. Failure to abide by this condition may result in the
revocation of your release and the filing of additional charges for violating federal firearms laws,
including, but not limited to, possession of a firearm by a person under indictment.

              In order to lawfully transfer or sell any firearm as required as a condition of release,
you or your designee must take the following three steps:

               1.      Take or cause the firearm(s) to be taken to a federal firearms licensee (FFL)
                       located within the confines of the Eastern District of Pennsylvania. A list
                       offederal firearms licensees operating in the Eastern District of
                       Pennsylvania will be provided to you. The firearm must be transported to
                       the federal firearms licensee in accordance with Pennsylvania law.
                       Pennsylvania law requires that an unloaded firearm be placed in a box and
                       secured in the trunk of vehicle during transport to the premises of the
                       federal firearms licensee.

               2.      If you sell the firearm to the federal firearms licensee, obtain a dated receipt
                       identifying the firearm by manufacturer, model, caliber and serial number.
                       If you transfer the firearm to a third person, the federal firearms licensee
                       will complete an ATF Form 4473 as required by federal law. This form
                       records the transfer of the firearm from the federal firearms licensee to the
                       third party receiving the firearm. The third party receiving the firearm
                       must request and obtain a photocopy of the ATF Form 4473 from the
                       federal firearms licensee. You should then obtain a copy of the ATF Form
                       4473 from the third party.
          Case 5:10-cr-00335-EGS Document 239 Filed 10/29/18 Page 2 of 2


             3.      Within 72 hours of your release, provide Pre-Trial Services with either a
                     copy of the receipt of sale to the federal firearms licensee or a copy of the
                     ATF Form 4473 that recorded the transfer of the firearm to a third party.

                                    I have read the above-described prohibition on possession of
                                    a firearms while on release and agree to lawfully transfer or
                                    sell any firearm(s) in my possession in the manner
                                    described. I understand that failure to abide by this
                                    condition may result in the revocation of my release.



                                    , Defendant




                                    BYTHEC

                                            I       {_____
                                    HENRY S. PERKIN, USMJ



Date:   /0-~Q-l <(
